NON-FINAL OFFICE ACTION
This non-final Office Action addresses U.S. Application No. 16/437,568, which is a broadening reissue application of U.S. Application No. 15/088,294 (hereinafter the "294 Application"), entitled CONTACT DEVICE AND ELECTROMAGNETIC RELAY, which issued as U.S. Patent No. 9,679,707 (hereinafter the “707 Patent”).
The status of the claims is as follows:
Claims 1, 12-14, 16-18 and 21-30 are pending and examined herein.
Claims 1, 12-14, 16-18 and 21-30 are rejected.

I. REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed on February 14, 2022 in this application after the Final Rejection mailed November 15, 2021 (hereinafter the “2021 Final Action”).  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the 2021 Final Action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's amendment filed on February 14, 2022 (hereinafter the “Feb 2022 Amendment”) has been entered.
 
II. STATUS OF CLAIMS
In the Feb 2022 Amendment, patent claim 1 was amended, patent claims 2-9 were cancelled and new claims 12-14, 16-18 and 21-30 were added.  Therefore, claims 1, 12-14, 16-18 and 21-30 are pending and will be examined herein.

III. PRIORITY
Examiners acknowledge that the present application is a reissue application of the 294 Application.  Examiners further acknowledge the claim of foreign priority to JP2015-081415, filed April 13, 2015. 

IV. REJECTIONS BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 21-28 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire 
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
04/01/2016	The 294 Application was filed and contained original claims 1-8.    Of these claims, original claim 1 was an independent apparatus claim.
11/03/2016	The original examiner issued an Office action rejecting all original claims 1-8 over prior art (hereinafter the “2016 NF Action”).
01/25/2017	Applicant filed an amendment to the original claims which included amendments to independent claim 1 and added claims 9 and 10. (hereinafter the “Jan 2017 Amendment”).  Therein, original claim 1 was amended as follows:
1. 	(Currently Amended) A contact device comprising: 
a pair of fixed contacts aligned in a first direction; 
a movable contactor configured to come into or out of contact with the pair of fixed contacts by movement in a second direction orthogonal to the first direction; 
a contactor holder that holds the movable contactor; 
a movable shaft which moves the contactor holder in the second direction so that the movable contactor comes into or out of contact with the pair of fixed contacts and twists about the movable shaft; and 
a base that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, the base having a projection projecting from a position opposing the contactor holder in a third direction orthogonal to both the first direction and the second direction, 
wherein the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft.

	Applicant in the Jan 2017 Amendment further specifically argued that the prior art cited in the 2017 NF Action does not teach the newly added limitations to claim 1 (underlined above).  For example, Applicant argued:
In particular, Applicants’ claim recites and requires that the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft. It is respectfully submitted that at least this feature, in the claimed combination, is not disclosed nor even rendered obvious by the disclosure of the Yano et al. document. [Jan 2017 Amendment page 8, emphasis added]

  	Applicant further argued when distinguishing the prior art:
Applicants’ claim 1 explicitly requires the contact holder to come into contact with the projection along "the third direction", as previously defined, when the contactor and contactor holder twist around the movable shaft. [Jan 2017 Amendment page 8, emphasis added]

03/01/2017	The original examiner issued a Notice of Allowance, allowing the original claims.
06/13/2017	The 294 Application issued as the 707 Patent.  Original claims 1-10 correspond to patent claims 1-10.
Based on the above finding of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor 
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Recapture in Claims 21-25 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 21-25 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Feb 2022 Amendment has broadened the 
Regarding step 2, Examiners find that the deletion of the contact holder coming into contact with the projections is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder’s contact with the projection, not the movable contactor or any other component, was the feature that overcame the prior art.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 21-25, Examiners find that these claims have not been narrowed in other aspects related to SGL(a), rather the explicit feature as argued by Applicant that the contactor holder comes into contact with the projection has been completely removed from these claims.  The simple re-recitation of a contact holder in the claims does materially narrow the missing limitation since the contactor holder was already present in the original claims when the surrender generating limitation SGL(a) was 
In view of the forgoing, Examiners find Applicant specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in claims 21-25 herein.

Recapture in Claims 26-28 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 25-28 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Feb 2022 Amendment has broadened the scope of the patented claims by specifically deleting that the contactor holder comes into contact with projections.
Regarding step 2, Examiners find that the deletion of the contact holder coming into contact with the projections is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder’s contact with the projection, not the movable contactor or any other component, was the feature that overcame the prior art.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 26-28, Examiners find that these claims have not been narrowed in other aspects related to SGL(a), rather the explicit feature as argued by Applicant that the contactor holder comes into contact with the projection has been completely removed from these claims.  The simple re-recitation of a contact holder in the claims does materially narrow the missing limitation since the contactor holder was already present in the original claims when the surrender generating limitation SGL(a) was added to the original claims. Thus, claims 26-28 have not been narrowed in sufficient respects related to the omitted subject matter in SGL(a). 
In view of the forgoing, Examiners find Applicant specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in claims 26-28 herein.

V. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a 
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration by assignee filed June 11, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged.  However, following the amendments to the claims in the Feb 2022 Amendments, Examiners now object to the error statement in the 2019 Reissue Declaration on the basis that it fails to state a proper error in the claims on which to base this reissue.  Specifically, Examiners find that the errors identified therein are no longer being corrected in this reissue.  First for example, the 2019 Reissue Declaration cites an error to not include a claim having the scope of previously pending claim 11 (which was present at the filing of this reissue application).  However, this previously pending claim 11 has now been cancelled.  Second, the 2019 Reissue Declaration cites an error “that independent claim 1 has been amended to not recite a contact holder that holds the movable contactor.”  However, this feature of claim 1 has now been amended back into claim 1.  Accordingly, both errors cited in the 2019 Reissue Declaration, while previously valid bases for this reissue, are no longer sufficient to support this reissue application based on the claims pending in the Feb 2022 Amendment.
Accordingly, Applicant is required to provide a new declaration reciting a proper statement of error on which to base this reissue application, i.e., identify an “a single word, phrase, or expression” in error from the claims and how this error renders the 105 Patent partially or wholly inoperative or invalid.  See MPEP §1414.  Furthermore, as 

VI. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1, 12-14, 16-18 and 21-30 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  See also 37 C.F.R. §1.175.  The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

VII. CLAIM OBJECTIONS
Claim 26 is objected to because it recites in the preamble “The electromagnetic relay” which lacks antecedent basis.  Simply changing the “The” to “An” would overcome this objection.


VIII. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the 

IX. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obviousness Rejections Applying Enomoto and Cho
Claims 1, 12-14, 16-18 and 21-30 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2015/0077202 to Hideki Enomoto et al. (hereinafter “Enomoto”) in view of U.S. Patent Application Publication No. 2010/0060392 to Hyun Kil Cho et al. (hereinafter “Cho”).  
Regarding claim 1, Enomoto teaches an electromagnetic relay (See Enomoto FIGS. 8A-8C, reprinted below) comprising: 

    PNG
    media_image1.png
    557
    478
    media_image1.png
    Greyscale

Enomoto FIGS. 8A-8C
a pair of fixed contacts aligned in a first direction (See FIGS. 8A-8C above, fixed terminals 33 which extend into case 31); 
a movable contactor that comes into or out of contact with the pair of fixed contacts by a movement in a second direction orthogonal to the first direction (See FIGS. 8A-8C above and FIG. 1, reprinted below, movable contactor 35 with movable contacts 34); 

    PNG
    media_image2.png
    436
    528
    media_image2.png
    Greyscale

Enomoto FIG. 1
a contactor holder that holds the movable contactor (See FIGS. 1 and 8A-8C above, contactor holder 5); 
a movable shaft that moves the contactor holder in the second direction so that the movable contactor comes into or out of contact with the pair of fixed contacts and twists about the movable shaft (See FIGS. 1 and 8A-8C above, shaft 8); 
a case that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder (See FIGS. 1 and 8A-8C above, case 31); and 
a winding that causes the movable shaft to move in the second direction depending on whether the winding is energized or not (See FIGS. 8A-8C above, winding 22), 
wherein the contactor holder comes into contact with the case the third direction when the movable contactor and the contactor holder twist around the movable shaft (See FIGS. 1 and 8A-8C above and FIG. 5, reprinted below and ¶0070, note 

    PNG
    media_image3.png
    394
    471
    media_image3.png
    Greyscale

Enomoto FIG. 5
projection tabs 57a, 57b, 58a and 58b are located on sides of contactor holder 5 for contact with the inner wall of case 31 when the relay is in operation and prevents twisting of the movable contactor).
However, while Enomoto teaches the tab portions of the contactor holder coming into contact with the inner wall of the case to prevent twisting, Enomoto does not teach protrusions on the inner wall of the case.  Nevertheless, Cho teaches an analogous electromagnetic relay (See Cho FIG. 4, reprinted below) comprising: 

    PNG
    media_image4.png
    741
    593
    media_image4.png
    Greyscale

Cho FIG. 4
a movable contactor that comes into or out of contact with the pair of fixed contacts by a movement in a second direction orthogonal to the first direction (See FIG. 4 above, movable contactor 32 with movable contacts 33), and
a case that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, wherein the case includes a first protrusion that projects towards interior of the case in a third direction orthogonal to both the first direction and the second direction (See FIG. 4 above, case 50 with four projections 51)
wherein the movable contactor assembly comes into contact with the first protrusion (See Cho ¶0061).

Furthermore, Examiners find the proposed combination is simply the use of a known technique to improve similar devices in the same way.  See MPEP 2143(I)(C).  First Examiners find that each of Enomoto and Cho are electromagnetic relays and thus they are similar devices.  Second, Examiners as discussed above, Examiners find that Enomoto is a base device that teaches that reads on several of the claims.  Furthermore, Examiners find that the relay of Enomoto has a contactor assembly which has designated areas on its contact holder for contacting the inner walls of the case.  Third, Examiners find that the relay of Cho is a comparable device that instead of providing a flat inner surface of the case to contact the contactor assembly, Cho teaches providing projections to contact designate areas of the contactor assembly.  Furthermore, Examiners find that one of ordinary skill in the art would have applied the projections to the inner wall of the case of Enomoto to contact the designate areas of the contactor assembly, i.e., the tabs on the contactor holder, and such a modification would have been an improvement because as noted by Cho, providing such projections provides “good friction-resistance” and can prevent the generation of dust.  Accordingly, Examiners conclude the combination of these teaches renders claim 1 obvious.
See Enomoto FIGS. 1 and 5 above, magnetic material 61 held be contact holder 5), 
the contactor holder includes side parts that are disposed across from each other, the movable contactor is provided between the side parts, and each of the side parts includes: an upper portion facing the magnetic material, and two side portions extending downward from the upper portion (See FIGS. 1 and 5 above, contact holder 5 has side parts 5a and 5b facing each other and upper portion facing the magnetic material 51 and lower portions).
Regarding claim 13, Enomoto and Cho teach the relay of claim 1 and further comprising a magnetic material disposed on a surface of the movable contactor (See Enomoto FIGS. 1, 5 and 8A-8C, magnetic material 61); a yoke disposed in the case and under the movable contactor (See Enomoto FIGS. 1, 5 and 8A-8C, yoke 62); and a spring disposed in the case and under the yoke, wherein the contact holder holds the magnetic material, the yoke and the spring (See Enomoto FIGS. 1, 5 and 8A-8C, spring 36).
Regarding claim 14, Enomoto and Cho teach the relay of claim 13 and further wherein the case further includes a second protrusion facing the first protrusion along the third direction, and the magnetic material is absent in an area between a peak of the first protrusion and a peak of the second protrusion (Note combination proposed above wherein four protrusions are provided on the inner wall of the case 31 of Enomoto which have locations corresponding to the designated contact areas 57a, 57b, 58a and 58b of the contact holder 5.  Thus, further see FIGS. 1 and 5 of Enomoto wherein the designated contact areas 57a, 57b, 58a and 58b of the contact holder are located in positions outside of the location of the magnetic material 61, i.e., magnetic material is absent between the designated contact areas 57a, 57b, 58a and 58b.  Since the magnetic material is absent between the designated contact areas 57a, 57b, 58a and 58b, in the combination it would be similarly absent the corresponding protrusions on the inner wall of the case).
Regarding claim 16, Enomoto and Cho teach the relay of claim 13 and further wherein the magnetic material is fixed to the contactor holder, and the movable contactor is pressed towards the magnetic material by the spring, and is held by the contactor holder (See FIGS. 1, 5 and 8A-8C of Enomoto, contact holder 5 holds the magnetic material 61 and further the movable contactor 35 is pressed towards the magnetic material 61 via the spring 36).
Regarding claim 17, Enomoto and Cho teach the relay of claim 13 and further wherein the magnetic material and the movable contactor are held by the contactor holder and are a part of the contact holder (See Enomoto FIGS. 1, 5, 8A-8C above, contact holder 5 holds the magnetic material 61 and the movable contactor 35 as part of a single assembly as shown in FIG. 1).
Regarding claim 18, Enomoto and Cho teach the relay of claim 13 and further wherein the case further includes a third protrusion that is disposed adjacent to the first protrusion and projects towards interior of the case, and a fourth protrusion disposed across from the third protrusion to face the third protrusion, and the magnetic material is absent in an area between a peak of the third protrusion and a peak of the fourth Note combination proposed above wherein four protrusions are provided on the inner wall of the case 31 of Enomoto which have locations corresponding to the designated contact areas 57a, 57b, 58a and 58b of the contact holder 5.  Thus, further see FIGS. 1 and 5 of Enomoto wherein the designated contact areas 57a, 57b, 58a and 58b of the contact holder are located in positions outside of the location of the magnetic material 61, i.e., magnetic material is absent between the designated contact areas 57a, 57b, 58a and 58b.  Since the magnetic material is absent between the designated contact areas 57a, 57b, 58a and 58b, in the combination it would be similar absent the corresponding protrusions on the inner wall of the case).
Regarding claim 21, Enomoto teaches an electromagnetic relay (See Enomoto FIGS. 1, 5 and 8A-8C above), comprising:
a pair of fixed contacts (See FIGS. 8A-8C above, fixed contacts 33); 
a movable contactor that comes into or out of contact with the pair of fixed contacts (See FIGS. 1, 5 and 8A-8C above, movable contactor 35 with movable contacts 34 thereon); 
a magnetic material disposed on a surface of the movable contactor (See FIGS. 1, 5 and 8A-8C above, magnetic material 61); 
a contactor holder that holds the movable contactor and the magnetic material, wherein the contactor holder includes side parts that are disposed to be across from each other, and wherein the movable contactor is provided between the side parts (See FIGS. 1, 5 and 8A-8C above, contactor holder 5); 
See FIGS. 1, 5 and 8A-8C above, shaft 8); 
a case that accommodates the pair of fixed contacts, the movable contactor, the contactor holder, and the magnetic material (See FIGS. 8A-8C above and ¶0070, case 31 which has an inner surface for contact to designated portions 57a, 57b, 58a and 58b of contactor holder 5); and 
a winding that is disposed outside of the case and moves the movable shaft depending on whether the winding is energized or not (See FIGS. 8A-8C above, winding 22), 
wherein each of the side parts includes: an upper portion facing the magnetic material, and two side portions extending downward from the upper portion (See FIGS. 1 and 5 above and ¶0070, contact holder 5 has side parts 5a and 5b facing each other and upper portion facing the magnetic material 61 and side portions 57a, 57b, 58a and 58b as designated contact areas to the inner wall of the case 31).
However, while Enomoto teaches an inner surface of the case to contact designated portions of the contactor holder to prevent twisting of the movable contactor, Enomoto does not explicitly teach the case including a first protrusion protruding towards interior of the case.
Nevertheless, Cho teaches an analogous electromagnetic relay (See Cho FIG. 4, reprinted below) comprising: 

    PNG
    media_image4.png
    741
    593
    media_image4.png
    Greyscale

Cho FIG. 4
a movable contactor that comes into or out of contact with the pair of fixed contacts by a movement in a second direction orthogonal to the first direction (See FIG. 4 above, movable contactor 32 with movable contacts 33), and
a case that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, wherein the case includes a first protrusion that projects towards interior of the case in a third direction orthogonal to both the first direction and the second direction (See FIG. 4 above, case 50 with four projections 51)
wherein the movable contactor comes into contact with the first protrusion (See Cho ¶0061).

Furthermore, Examiners find the propose combination is simply the use of a known technique to improve similar devices in the same way.  See MPEP 2143(I)(C).  First Examiners find that each of Enomoto and Cho are electromagnetic relays and thus they are similar devices.  Second, Examiners as discussed above, Examiners find that Enomoto is a base device that teaches that reads on several of the claims.  Furthermore, Examiners find that the relay of Enomoto has a contactor assembly which has designated areas on its contact holder for contacting the inner walls of the case.  Third, Examiners find that the relay of Cho is a comparable device that instead of providing a flat inner surface of the case to contact the contactor assembly, Cho teaches providing projections to contact designate areas of the contactor assembly.  Furthermore, Examiners find that one of ordinary skill in the art would have applied the projections to the inner wall of the case of Enomoto to contact the designate areas of the contactor assembly, i.e., the tabs on the contactor holder, and such a modification would have been an improvement because as noted by Cho, providing such projections provides “good friction-resistance” and can prevent the generation of dust.  Accordingly, Examiners conclude the combination of these teaches renders claim 21 obvious.
Note combination proposed above wherein the protrusions 51 as taught by Cho would be provided on the inner wall of case 31 of Enomoto at the locations of the designed contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5.  Thus, the length between an outside of the bases of the projections 51 each having a width shown in Cho would be wider than the distance between the designated contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5), wherein the first protrusion projects towards the interior of the case from the base point of the first projection, and wherein the second protrusion projects towards the interior of the case from the base point of the second projection (Note combination proposed above wherein four projections 51 as taught by Cho would be provided on the inner wall of the case 31 of Enomoto at locations of the designated contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5, each of these projections 51 would extend toward the interior of the case towards the contactor assembly).
Regarding claim 23, Enomoto and Cho teach the relay of claim 21 and further wherein the case further includes a third protrusion that faces the first protrusion, and projects towards the first projection, and the pair of fixed contacts are absent in an area between a peak of the first protrusion and a peak of the third protrusion (Note combination proposed above wherein four projections 51 as taught by Cho would be provided on the inner wall of the case 31 of Enomoto at locations of the designated contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5, each of these projections 51 would extend toward the interior of the case towards the contactor assembly.  Since the magnetic material is absent between the designated contact areas 57a, 57b, 58a and 58b, in the combination it would be similar absent the corresponding protrusions on the inner wall of the case).
Regarding claim 24, Enomoto and Cho teach the relay of claim 21 and further wherein the magnetic material and the movable contactor are held by the contactor holder and are a part of the contact holder (See Enomoto FIG. 1, note contactor assembly comprising contact holder 5 holding movable contactor 35 and magnetic material 61).
Regarding claim 25, Enomoto and Cho teach the relay of claim 21 and further wherein each of the side parts further includes a through hole surrounded by the upper portion and the two side portions, and not facing a peak of the first protrusion when the contact holder is not twisted (See Enomoto FIG. 5 above, note aperture in each side part 5a and 5b formed between designated contact areas/projecting portions 57a, 57b, 58a and 58b, the upper portions 523 and 534 and the bottom portions).
Regarding claim 26, Enomoto teaches an electromagnetic relay (See Enomoto FIGS. 1, 5 and 8A-8B above), comprising:
a case includes having an inner surface for contact to a contactor assembly (See FIGS. 8A-8C, case 31); 
See FIGS. 8A-8C above, fixed contacts 33); 
a movable contactor that is disposed in the case, and comes into or out of contact with the pair of fixed contacts (See FIGS. 1, 5 and 8A-8C above, movable contactor 35 with movable contacts 34 therein); 
a magnetic material disposed on the movable contactor and between the pair of the fixed contacts (See FIGS. 1, 5 and 8A-8C above, magnetic material 61), wherein the magnetic material is absent in an area between the designate contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5); 
a yoke disposed in the case and under the movable contactor (See FIGS. 1-5 yoke 62); 
a spring disposed in the case and under the yoke (See FIGS. 1 and 8A-8C above and see FIGS. 2-4, spring 36 under yoke 62); and 
a contactor holder disposed in the case, and that holds the pair of fixed contacts, the movable contactor, the magnetic material, the yoke and the spring (See FIGS. 1, 5 and 8A-8C above, contactor holder 5).
However, while Enomoto teaches a designate contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5 for contacting the inner wall of the case 31 to prevent twisting, Enomoto does not teach protrusions on the inner wall of the case.
Nevertheless, Cho teaches an analogous electromagnetic relay (See Cho FIG. 4, reprinted below) comprising: 

    PNG
    media_image4.png
    741
    593
    media_image4.png
    Greyscale

Cho FIG. 4
a movable contactor that comes into or out of contact with the pair of fixed contacts by a movement in a second direction orthogonal to the first direction (See FIG. 4 above, movable contactor 32 with movable contacts 33), and
a case that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, wherein the case includes a first protrusion that projects towards interior of the case in a third direction orthogonal to both the first direction and the second direction (See FIG. 4 above, case 50 with four projections 51) wherein a first protrusion and a second protrusion that is disposed across from the first protrusion to face the first protrusion, wherein the first protrusion and the second protrusion project See FIG. 4 above, note four projections having pairs that face each other),
wherein the movable contactor comes into contact with the first protrusion (See Cho ¶0061).
It would have been obvious at the time the invention was made to include protrusions in the manner as taught by Cho on the inner wall of the case 31 of Enomoto for contact with the projection tabs 57a, 57b, 58a, 58b of the movable contacting assembly in lieu of the inner wall of case 31.  This combination would thus result in the magnetic material is absent in an area between a peak of the first protrusion and a peak of the second protrusion (Note combination proposed above wherein four projections 51 as taught by Cho would be provided on the inner wall of the case 31 of Enomoto at locations of the designated contact areas/projecting portions 57a, 57b, 58a and 58b of the contactor holder 5, each of these projections 51 would extend toward the interior of the case towards the contactor assembly.  Since the magnetic material is absent between the designated contact areas 57a, 57b, 58a and 58b, in the combination it would be similar absent the corresponding protrusions on the inner wall of the case).  One having ordinary skill in the art would do so to provide “good friction-resistance to the surface contacting the movable terminal [contactor] 32” and “can prevent the generation of dust of the sliding guide.”  See Cho ¶0061. 
Furthermore, Examiners find the propose combination is simply the use of a known technique to improve similar devices in the same way.  See MPEP 2143(I)(C).  First Examiners find that each of Enomoto and Cho are electromagnetic relays and thus 
Regarding claim 27, Enomoto and Cho teach the relay of claim 26 and further wherein the case further includes a third protrusion and a fourth protrusion that is disposed across from the third protrusion to face the third protrusion, wherein the third protrusion and the fourth protrusion project towards each other, wherein the magnetic material is absent in an area between a peak of the third protrusion and a peak of the fourth protrusion, and wherein a width of the magnetic material is smaller than a distance between the peak of the third protrusion and the peak of the fourth protrusion (Note combination proposed above with four protrusions and results of combination thereof which reads on these recited features).
See Enomoto FIG. 1, note contactor assembly comprising contact holder 5 holding movable contactor 35 and magnetic material 61).
Regarding claim 29, Enomoto and Cho teach the relay of claim 21 and further wherein the contactor holder comes into contact with the first protrusion when the contactor holder twist around the movable shaft (Note combination proposed above.  Specifically Enomoto as shown in FIGS. 1 and 8A-8C and ¶0070 teaches tabs/designated contact areas/projection portions 57a, 57b, 58a and 58b of the contactor holder 5 contacts the case, i.e., the inner wall thereof.  Furthermore, rather than use a flat wall for the case, Cho teaches the use of protrusions from the inner wall of the case to contact the movable contactor assembly.  Thus the combination would imply the protrusions as taught by Cho provided on the inner wall of the case of Enomoto would contact the designated areas of the contactor holder as taught by Enomoto).
Regarding claim 30, Enomoto and Cho teach the relay of claim 26 and further wherein the contactor holder comes into and out of contact with the first protrusion or the second protrusion (Note combination proposed above.  Specifically Enomoto as shown in FIGS. 1 and 8A-8C and ¶0070 teaches tabs/designated contact areas/projection portions 57a, 57b, 58a and 58b of the contactor holder 5 contacts the case, i.e., the inner wall thereof.  Furthermore, rather than use a flat wall for the case, Cho teaches the use of protrusions from the inner wall of the case to contact the movable contactor assembly.  Thus the combination would imply the protrusions as taught by Cho provided on the inner wall of the case of Enomoto would contact the designated areas of the contactor holder as taught by Enomoto).

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 707 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 1, 12-14, 16-18 and 21-30 are pending and examined.
Claims 1, 12-14, 16-18 and 21-30 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992